Citation Nr: 1113018	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-29 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Evaluation of left knee chondromalacia, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1972 to July 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the special processing unit (Tiger Team) located at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file has been retained by the RO in Denver, Colorado.

In connection with his appeal the Veteran testified at a videoconference hearing in October 2009, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is associated with the claims file.

In April 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claims listed above, in April 2010, the Board also denied a claim seeking service connection for carpal tunnel syndrome, and denied reopening of claims seeking service connection for a sinus disorder and back pain.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2010).  


FINDING OF FACT

The Veteran's left knee disability is manifested by arthritis, with flexion that is greater than 45 degrees, as well as full extension.  There is no instability or subluxation



CONCLUSIONS OF LAW

The criteria for an initial disability rating higher than 10 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The claim for a higher initial rating for the left knee arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran s symptomatology was discussed in detail, and testimony concerning his level of impairment and specific limitations was elicited.  The Veteran was asked specifically about pain on motion, instability, and locking.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  In addition, the Veteran was afforded three VA examinations as to the severity of his left knee disability.  Overall, the Veteran received an adequate examination in this case.  Each examination was performed by a medical professional based on explicit solicitation of history and symptomatology from the Veteran, as well as thorough examination of the Veteran.  The April 2009 and August 2010 examinations also included a review of claims file.  Moreover, each examination provided measurements and findings that address the rating criteria, and included discussion of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and discussed in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The resulting diagnoses and findings were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's April 2010 remand instructions by requesting VA records showing treatment for the left knee from the Denver VA facility, and scheduling the Veteran for a VA examination to determine the current level of severity of his service-connected left knee.  The RO certified that the requested records were not available.  The examiner provided range of motion for the left knee and specifically stated whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner also stated whether there is instability.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the United States Court of Appeals for Veterans Claims noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Chondromalacia is a "softening of the articular cartilage, most frequently in the patella."  Dorland's Illustrated Medical Dictionary 321 (28th ed. 1994) (31st ed. 2007).  Chondromalacia patellae is "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion."  Id.  As chondromalacia entails painful motion of the knee, it is appropriately evaluated under the diagnostic codes governing limitation of motion.

In the April 2005 rating decision, the RO granted service connection and assigned an initial zero percent rating for the left knee, pursuant to Diagnostic Code 5260, effective March 16, 2004.  The June 2006 rating decision subsequently granted a higher initial rating of 10 percent, also effective March 16, 2004.  

Regarding limitation of motion, under Diagnostic Code 5260 (leg, limitation of flexion of), a 30 percent rating is available where flexion is limited to 15 degrees.  A 20 percent rating is available where flexion is limited to 30 degrees.  A 10 percent rating is available where flexion is limited to 45 degrees.  A zero percent rating is warranted where flexion is limited to 60 degrees.  

Under Diagnostic Code 5261 (leg, limitation of extension of), a 50 percent rating is available where extension is limited to 45 degrees.  A 40 percent rating is available where extension is limited to 30 degrees.  A 30 percent rating is available where extension is limited to 20 degrees.  A 20 percent rating is available where extension is limited to 15 degrees.  A 10 percent rating is available where extension is limited to 10 degrees.  A zero percent rating is available where extension is limited to 5 degrees. 

Diagnostic Code 5256 deals with ankylosis, or complete bony fixation of the knee joint, which in this case is not suggested by the evidence, and not alleged by the Veteran.  

Thus, the current evaluation contemplates pain on motion.  It is also consistent ith limition offlexion to 45 degrees.  The Board notes that separate evaluations may be assigned for limited extension and flexion, where appropriate.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less, or extension to 10 degrees or more, due to pain, weakness, fatigue, or incoordination.  

The Veteran was afforded three VA examinations in this case.  Most recently, the August 2010 examiner measured range of motion from 0 degrees to 125 degrees.  Pain was noted at the extent of flexion.  There was no change in the active or passive range of motion during repeat testing times three against resistance and no additional losses of range of motion were observed due to painful motion, weakness, impaired endurance, incoordination or instability.  In April 2009, extension was measured to 0 degrees; flexion was measured to 120 degrees, reduced after the third repetition to 105 degrees, with pain reportedly the limiting factor.  There was no change in active or passive range of motion during repeat testing times three against resistance or with repetition.  No additional losses of range of motion were noted due to painful motion or weakness, impaired endurance, incoordination, or instability.  In February 2005, the Veteran had full range of motion from 0 to 140 degrees.  The examiner assigned an additional 5 degree range of motion loss in knee flexion for the DeLuca factors.  He reported no fatigability or weakness.  

A September 2005 VA orthopedic consultation shows full range of motion with strength rated at 5 out of 5.  

Clearly, based on the clinical findings, the Veteran has no limitation of extension, and a compensable rating under Diagnostic Code 5261 is not warranted.  The Veteran has flexion at least to 105 degrees, which is greater than is required for a 20 percent rating.  The April 2009 and August 2010 examiners reported that motion was not additionally limited by pain, weakness, fatigue or incoordination.  

There is evidence of arthritis associated with the Veteran's service connected condition; however, the Board notes that Diagnostic Code 5003 [arthritis, degenerative (hypertrophic or osteoarthritis)] rates by analogy to limitation of motion of the joint affected, which is how the disability is now rated.  That code also provides a 10 percent rating where limitation of motion cannot be objectively confirmed; however, in this case, the assigned disability rating already equals 10 percent for the entire period.  

The primary symptomatology reported by the Veteran is pain.  The report of VA examination in August 2010 reveals that the Veteran was in a moderate to severe degree of apparent distress referable to his left knee.  His knee examination was somewhat difficult as he guarded continuously throughout, holding his left knee stiff in full extension, requiring continuous encouragement to relax his knee to allow for a more meaningful examination.  He was extremely tender to light touch along the medial joint line of the left knee and he yelled out as the examiner gently stressed the knee in varus and valgus.  The Veteran described his pain as a 15 out of 10.  While the Veteran is competent to report symptoms such as pain, the Board observes that the August 2010 examiner found the Veteran's responses to be invalid due to symptom magnification or poor pain tolerance.  Thus, to the extent that his invalid responses were due to symptom magnification, they are not credible.  To the extent that they are due to poor pain tolerance, they are not necessarily reflective of the true extent of pain, or the impairment of motion that should reasonably result from pain.  In either event, his subjective complaints are not afforded as much probative weight as the objective measurements.  Also weighing against the credibility of the Veteran's reports of pain, the knee was not effused, his gait was normal, and he did not require any assistive device.  The Board finds the report of the Veteran's gait as particularly significant, as it demonstrates the true impact of subjective factors such as pain on motion.

The examiner reported that the Veteran was working a desk job 40 hours a week, and was able to function in his job, and missed 4 days of work the last year referable to his left knee.  Thus, based on the most recent findings, objectively, it does not appear that the disability has resulted in impairment that is the functional equivalent of any higher rating. 

The report of VA examination in April 2009 also reveals a normal gait.  On posture holding, there was no drift, and no evidence of any muscle weakness or sensory loss in upper or lower extremities.  Examination of the left knee revealed no evidence of redness, no increase in local heat, or swelling.  After the examination was complete, the Veteran was observed to walk without any limp or tilt.  While, the Veteran reported that he is never pain free, in contrast to the 2010 examination, he reported that the severity of pain was 3 out of 10.  There was no swelling noted.  The examiner reported that his daily activities, apparently were not severely comprised in that he could dress, undress, eat, ride, and drive as far as his left knee is concerned; walking and standing were limited to 120 minutes each; sitting was unlimited.  He does not run, avoids stair-climbing, and can lift minimally.  He is able to carry out his usual occupation, which involves a lot of typing.  He missed a total of 4 days of work in the last 12 months because of left knee pain.  

The report of VA examination in February 2005 reveals no assistive devices for ambulation.  The examiner found that the knee condition does not affect his usual occupation.  He has a relatively sedentary job.  In terms of activities of daily living, the Veteran reported decreased abilities to recreate and use the knee forcefully.  He has flare-ups of pain once or twice a year particularly if he is more active.  He had not sought any medical care recently for the condition, and he had had no injections, surgery, or current treatment, and was not undergoing any current treatment for the left knee.  Flare-ups of pain with activity were reported.  Careful examination of the left knee was performed.  The knee showed normal alignment.  There was no effusion.  There was mild retropatellar compression tenderness noted.  Medial and lateral joint lines were nontender.  There was mildly increased pain with resisted motion, but no gross fatigability, weakness, or incoordination on motion.  He walked without antalgia.  

Thus, the Board has considered the Veteran's account of his symptoms as compared to the clinical findings.  With the exception of the most recent examination, his reports of symptomatology were entirely consistent with the clinical findings, and accurately reflect the rating assigned.  While the August 2010 report indicates complaints that are well in excess of the clinical findings, the examiner found these complaints to be inconsistent with clinical observation.  The Board has accordingly discounted the credibility of those reports in favor of the clinical findings.  

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the credible evidence clearly indicates that it does not.  Constant pain, as described by the Veteran as his primary complaint, is certainly a component of disability, and the Board does not seek to minimize its impact.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation based on such symptomatology.  However, an evaluation in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In essence, the Veteran's report of constant pain is not probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

The Board has also considered other whether a separate compensable rating is warranted for instability or subluxation.  VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  See VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any: 

"...separate rating must be based upon additional disability.  When a knee disorder is already rated under [Diagnostic Code] 5257, the veteran must also have limitation of motion under [Diagnostic Code] 5260 or [Code] 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned."

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 (August 14, 1998), indicated in a footnote that "[a] separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. §4.59..." under the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). VAOGCPREC 9-98 held that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).

The Veteran has testified that he experiences instability; a feeling that he might fall.  The report of VA examination in August 2010 reveals the knee was not unstable to varus and valgus stress, and had a negative Lachman's and negative McMurray's.  In April 2009, the examiner concluded that there is very definitely no evidence of instability.  While the Veteran reported that his knee does give out, he stated that the last time he fell was in 1996.  In February 2005, the Veteran denied giving way.  McMurray s sign was absent medially and laterally.  Lachman's and posterior drawer were absent.  MCL and ACL were stable.  He denied giving way or feelings of instability of the knee.  Based on this evidence, the Board concludes that a separate compensable rating for instability is not warranted.   

The Veteran testified that his knee locks up on him, and that his knee feels like "bone on bone."  Under Diagnostic Code 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent rating is available.  Under Diagnostic Code 5259, cartilage, semilunar, removal of, symptomatic, a 10 percent rating is available.  However, in this case, such ratings are not warranted.  The Board first notes that there is no suggestion in the clinical evidence of dislocated or absent semilunar cartilage.  The August 2010 examiner specifically found no effusion into the joint.  Moreover, regarding frequency, in February 2005, the Veteran denied locking or catching.  In August 2010, he stated that the knee freezes up on occasion, but that the last severe episode of this was the previous April.  Thus, the occurrence of such episodes cannot be described as frequent.  In addition, the Veteran reported that his daily activities were not significantly impaired and he could stand from 0 to 60 minutes, walk for 60 minutes, and sit for any amount of time.

The Board has also considered that, under Diagnostic Code 5263, a 10 percent rating is available for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  In this case, there is no evidence or assertion of genu recurvatum.  Therefore, a rating under that code is not warranted.  

In sum, the Veteran's service-connected left knee disability is manifested by flexion that is not functionally limited to less than 45 degrees; full extension; and no significant instability or subluxation.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met, and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 20 percent rating, or any higher rating.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, based on the consistent reports discussed above, the disability has not significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  The fact that the rating produced by the rating schedule is less than desired by the Veteran owes entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

A disability rating higher than 10 percent for left knee chondromalacia is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


